DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on July 15, 2021.  In virtue of this amendment:
Claims 2 and 5-7 are cancelled; and thus,
Claims 1 and 3-4 are now pending in the instant application.
Allowable Subject Matter
Claims 1 and 3-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
An intelligent lighting control method based on a number of persons, comprising following steps … “S4: selecting a lighting mode of the indoor light fixture based on the number of the detection sub-areas where the person is present; wherein, m is a preset value, and m>2; wherein, in the step S2, when the person is on the boundary between, an i-th detection sub-area and a j-th detection sub-region, it is determined that the 1-th detection sub-area and the j-th detection sub-area both have the presence of the person; wherein, 1≤i≤m, 1≤j≤m”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 3-4 are allowed as being dependent on claim 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Pandharipande et al. – US 11,026,318
Prior art Magielse et al. – US 10,736,202
Prior art Olaleye et al. – US 2021/0298157
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        October 16, 2021